 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
 7
     EZRA J. SCOTT,
 8                                                      No. 2:17-cv-01018-MJP
                                      Plaintiff,
 9                                                      ORDER FOR ATTORNEY’S FEES
             v.                                         PURSUANT TO 42 U.S.C. § 406(b)        .




10
     NANCY A. BERRYHILL, Acting
11
     Commissioner of Social Security
12   Administration,

13                                 Defendant.
14

15

16           THIS MATTER having come on regularly before the undersigned upon Plaintiff’s Motion

17   For Attorney’s Fees Pursuant To 42 U.S.C. § 406(b), the Court having considered the contentions

18   of Plaintiff and Defendant, good cause having been shown for entry of the Order, now therefore,
19   it is hereby
20
             ORDERED that pursuant to 42 U.S.C. § 406(b), Plaintiff’s attorney is awarded gross
21
     attorney’s fees in the amount of $30,849.00, reduced by the amount of $10,267.57 to reflect the
22
     attorney’s fees previously awarded pursuant to Equal Access to Justice Act (EAJA), leaving a net
23

24   fee due of $20,581.43. When issuing payment for attorney’s fees pursuant to 42 U.S.C. § 406(b),

25   the Social Security Administration is directed to pay Francisco Rodriguez the net balance due of

26



     ORDER FOR ATTORNEY’S FEES PURSUANT TO 42
     U.S.C. § 406(b) (2:17-CV-01018-MJP) − 1
 1   $20,581.43, minus any processing fees allowed by statute. Payment should be mailed to

 2   Francisco Rodriguez, Attorney at Law, P.O. Box 31844, Seattle, WA 98103.
 3

 4          DONE this __31st___ day of _March_, 2020.

 5

 6

 7

 8
                                        A
                                        Marsha J. Pechman
                                        United States Senior District Judge
 9

10

11
     Presented By:
12
     s/ FRANCISCO RODRIGUEZ
13
     Francisco Rodriguez, WSBA #22881
14   Attorney for Plaintiff
     P.O. Box 31844
15   Seattle, WA 98103
     Phone: (206) 414-8894
16   Fax: (206) 629-8975
17   Email: tr@titorodriguez.com

18

19

20

21

22

23

24

25

26



     ORDER FOR ATTORNEY’S FEES PURSUANT TO 42
     U.S.C. § 406(b) (2:17-CV-01018-MJP) − 2
